DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi (20070013000).
Regarding Claim 1, in Fig. 2, Shiraishi discloses a semiconductor device comprising: a semiconductor substrate 1 having a front face and a back face; a front electrode 10/source disposed on the front face; and a back electrode 9/drain disposed on the back face, 5the semiconductor substrate including a first cell region  (on the very leftmost portion of the annotated figure below), and a second cell region (on the middle portion of the annotated figure below) adjacent to the first cell region, the first cell region 

    PNG
    media_image1.png
    904
    888
    media_image1.png
    Greyscale



Regarding Claim 2, the first semiconductor element 7/4/5/10/12 is a first transistor having trench gate structure, and the second semiconductor element 7/4/5/10/12 is a second transistor having trench gate structure.  
Regarding Claim 3, in paragraph 0091 of Shiraishi, it is disclosed that the  semiconductor element is a first transistor having planar gate structure, and the second semiconductor element is a second transistor having planar gate structure.  
Regarding Claim 4, a gate wiring (labeled as gate in the annotated figure) electrically connected with a first gate electrode of the first -19-9190936US01 semiconductor element 7/4/5/10/12, and a second gate electrode of the second semiconductor element 7/4/5/10/12, 5in plan view of the front face of the semiconductor substrate, the gate wiring being disposed on a boundary between the first cell region and the second cell region.  
Regarding Claim 5, in paragraph 0091 of Shiraishi, the first semiconductor element is a first diode, and the second semiconductor element is a second diode.  
Regarding Claim 6, the semiconductor substrate 1 further includes an n+ region 7disposed between the first p region 6 of the first semiconductor element 7/4/5/10/12 and the second p region 6 of the second 5semiconductor element 7/4/5/10/12 in plan view of the front face of the semiconductor substrate, and the n+ region 7 is separated from the first p region 6 and the second p region 6.

Examiner is including following pertinent prior art references that are not relied upon but that do teach measurement of the leakage current accurately

Houston 7499354
Iyer 6339228
Narazaki 20120013349

Examiner is including following pertinent prior art references that are not relied upon but that do teach separated electrode for difference cell portions/semiconductor elements in connection to leakage current measurements
Shinbori (20090189219)
Ohoka (20180061980)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/5/2021